DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  
Claim 1 is considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or In re Sneed, 710 F.2d 1544, 1548,218 USPQ 385, 388 (Fed. Cir. 1983), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent Claim 1, including “A) receiving an access request from the mobile computing device for transmission of the data packets to the destinations; B) determining an identifier of the mobile computing device; C) determining whether the identifier is identified in a wireless network node database; D) when the identifier is identified in the wireless network node database: a) determining whether status of the mobile computing device is a first state or a second state; b) when the status of the mobile computing device is the first state and when the mobile computing device is successfully authenticated, allowing the mobile computing device to transmit the data packets to the destinations through the wireless network node using a wireless local area network (WLAN) connection; and c) when the status of the mobile computing device is the second state, redirecting the mobile computing device to perform an authentication; and E) when the identifier is not identified in the wireless network node database: a) suspending processing of the data packets received from the mobile computing device; b) communicating, based on the identifier, with a server to determine whether the status of the mobile computing device in a server database is the first state; c) when the status of the mobile computing device in the server database is the first state: i) updating, based on the identifier, the status of the mobile computing device in the wireless network node database with the first state; and ii) when the mobile computing device is successfully authenticated, allowing the mobile computing device to transmit the data packets to the destinations through the wireless network node using the WLAN connection; and d) when 
The closest art cited in the case includes Taniguchi (US 2003/0045287) in view of Potra (US 2013/0155876). Taniguchi discloses a mobile device requesting access to a home network system where the mobile device is outside the area of the home network system.  Communication is made via a foreign network system to the destination home network system as illustrated in FIG.1. The home network system is configured by a home network such as a wireless LAN [para.0064]. In order for the mobile device to be granted access to the home network system, an IP address must first be determined and allocated to mobile device. The determined IP address becomes the identifier of mobile device which is derived from a search in multiple databases. For instance, Fig.17 illustrates a first search in an Open Address Database located at the home network system, and if not found in the Open Address Database, then the IP address is then obtained from a DHCP server [para.013-0139]. Thus, Taniguchi teaches “A) receiving an access request from the mobile computing device for transmission of the data packets to the destinations” [para.0065]. Taniguchi also teaches “b) communicating, based on the identifier, with a server”. That is, Taniguchi teaches checking a server database for an identifier if not first found in the Open Address Database. Potra discloses redirecting to perform authentication [para.0004] which reads on “redirecting the mobile computing device to perform an authentication” as cited in claim 1. Both Taniguchi and Potra fail to teach “a) determining whether status of the mobile computing device is a first state or a second state”, and “E) when the identifier is not identified in the wireless network node database: a) suspending to process processing of the data packets received from the mobile computing device; b) communicating, based on the identifier, with a server to determine whether the status of the mobile computing device in a server database is the first state”. That is, the combined teachings fail to teach a first and second status found in either of the wireless network node database or in the server 
For similar reasons, independent claim 11 are also patentable for similar reasons for independent claim 1. Dependent Claims 2-10 and 12-20 are considered allowable for the same reasons stated above for independent Claims 1 and 11. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Claims 1-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Ocak whose telephone number is (571) 272-2774. The examiner can normally be reached on 8am-5pm, M-F, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, then contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADIL OCAK/
Examiner, Art Unit 2426




/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426